ITEMID: 001-77502
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: IVANOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Igor Mikhaylovich Ivanov, is a Russian national who was born in 1938 and lives in St. Petersburg. The Russian Government (“the Government”) were represented by Mr P. Laptev, the Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 30 March 1993 the applicant initiated proceedings before the Kolpinskiy District Court of St. Petersburg against his former employer, a private company, for reinstatement and payment of salary for the period of unemployment.
By judgment of 29 April 1997 the Kolpinskiy District Court reinstated the applicant and ordered that the employer should pay him arrears. By final judgment of 7 August 1997 the St. Petersburg City Court increased the amount of arrears to be paid to the applicant and upheld the remainder of the judgment.
On 17 December 1997 the Presidium of the St. Petersburg City Court, by way of supervisory review, quashed the judgments of 29 April and 7 August 1997 in the part concerning payment of arrears. This issue was accordingly to be examined anew.
The District Court received the case-file in January 1998 and fixed the first hearing for 7 April 1998 during which the applicant amended his claims. The following hearing, listed for 15 July 1998, was adjourned because the parties defaulted and the following hearing was thus scheduled for 10 September 1998, taking into consideration the summer vacation period. In September 1998 the applicant again amended his claims, now also seeking compensation for non-pecuniary damage.
On 30 September 1998 the Kolpinskiy District Court, upon the applicant’s request, adjourned the proceedings and ordered an expert opinion. The proceedings were resumed in December 1998.
Six hearings were fixed between 1 December 1998 and 5 April 1999. Of those one hearing was adjourned because the respondent defaulted and four hearings were adjourned in order to obtain additional evidence and an expert opinion. During hearings in May and June 1999 the applicant amended his claims.
By judgment of 7 June 1999 the Kolpinskiy District Court dismissed the applicant’s claims. The judgment was quashed on appeal on 27 July 1999 and the case concerning the payment of arrears and non-pecuniary damage returned to the District Court for re-examination. The first hearing was fixed for 27 September 1999.
The following three hearings listed between 27 September 1999 and 4 February 2000 were adjourned, two of them due to the respondent’s absence and one because the applicant was ill.
On 7 February 2000 another presiding judge was assigned to the case. The following hearing, listed for 16 May 2000, was adjourned because the new judge participated in other unrelated proceedings.
In June 2000 the District Court, upon the applicant’s request, stayed the proceedings and ordered an additional expert opinion. On 4 October 2000 the expert notified the court that the opinion had not been prepared because the fees for preparing such an opinion had not been paid. The District Court informed the applicant that he should bear the expenses of the expert work. In December 2000 the expert returned the case-file to the court as the applicant had not paid the fees.
In January 2001 the applicant successfully asked the District Court to resume the proceedings. A hearing was fixed for 2 March 2001.
By judgment of 23 March 2001 the Kolpinskiy District Court dismissed the applicant’s claims once again. On 31 May 2001 the St. Petersburg City Court quashed that judgment in the part concerning the compensation for non-pecuniary damage, remitted this matter for a fresh examination and upheld the remainder of the judgment.
In June 2001 the case-file was returned to the District Court and a new presiding judge was assigned to the case. A hearing was fixed for 14 August 2001, however, it was adjourned due to the respondent’s absence. The hearing was thereafter scheduled for 2 November 2001.
By judgment of 2 November 2001 the Kolpinskiy District Court of St. Petersburg awarded the applicant 500 Russian roubles as compensation for non-pecuniary damage. That judgment was upheld on appeal on 29 January 2002.
